Perez v Steckler (2018 NY Slip Op 00071)





Perez v Steckler


2018 NY Slip Op 00071


Decided on January 4, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 4, 2018

Renwick, J.P., Manzanet-Daniels, Gische, Kahn, Singh, JJ.


5366 307323/13

[*1]Carlos Perez, Plaintiff-Appellant,
vVictor Steckler, Defendant-Respondent.


Mitchell Dranow, Sea Cliff, for appellant.
Richard T. Lau & Associates, Jericho (Irene A. Schembri of counsel), for respondent.

Order, Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered May 26, 2016, which granted defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant established his prima facie entitlement to judgment as a matter of law by his testimony that as he was driving next to plaintiff's parked vehicle, plaintiff suddenly opened his driver's side door, in violation of Vehicle and Traffic Law § 1214, causing defendant to strike the door, and defendant was unable to avoid the accident (see Tavarez v Castillo Herrasme, 140 AD3d 453, 453 [1st Dept 2016]).
In opposition, plaintiff failed to raise an issue of fact as
to whether he violated Vehicle and Traffic Law § 1214, or whether defendant could have avoided the accident.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 4, 2018
CLERK